Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 3/30/2021 and 9/26/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities: page 21, line 5 of the claim uses the term “an intensity of light scattered” wherein line 7 uses the term “the scattered light intensity”. For purposes of examination, the Examiner assumed “an intensity of light scattered” was the same as “the scattered light intensity.”  Appropriate correction is required.
Claim 1 objected to because of the following informalities: page 21, line 2 of the claim uses the term “a measurement target pressure” wherein line 8 uses the term “the pressure”. For purposes of examination, the Examiner assumed “a measurement target pressure” was the same as “the pressure.” Appropriate correction is required.
Claim 3 objected to because of the following informalities: page 21, line 4 of the claim uses the term “an intensity of light scattered” wherein line 6 uses the term “the scattered light intensity”. For purposes of examination, the Examiner assumed “an intensity of light scattered” was the same as “the scattered light intensity.”  Appropriate correction is required.
Claim 3 objected to because of the following informalities: page 21, line 2 of the claim uses the term “a measurement target pressure” wherein line 7 uses the term “the pressure”. For purposes of examination, the Examiner assumed “a measurement target pressure” was the same as “the pressure.” Appropriate correction is required 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the correction" in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the Examiner assumed “the correction” referred to “a corrected scattered light intensity.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1‐5, are rejected under 35 U.S.C. 103 as being unpatentable over Schweighardt et al., (US 20070086007 A1), herein referred to as “Schweighardt,” in view of Manabe et al., (JP 2016153774 A), herein referred to as “Manabe.”
Regarding Claim 1, Schweighardt discloses: An oil mist measurement device ([0001]) comprising: a first detection section configured to detect a measurement target pressure ([0020] and fig. 1 disclose that the system contains pressure monitors 33A (i.e. first detection section) that can be controlled automatically by data logger 22; [0020] also discloses “it is desirable to set the pressure as low as is consistent with the make-up of the system 1 to prevent the liquid particles/droplets from condensing out of the gas and onto the conduit, tubing or device(s) in which the gas passes”; this setting is the target pressure); and a concentration processing section configured to correct the scattered light intensity detected by the second detection section based on the pressure detected by the first detection section to obtain a corrected scattered light intensity, thereby obtaining an oil mist concentration based on the obtained corrected scattered light intensity (Claims 19 & 23 discloses that pressure is monitored and controlled between 2 points in order to facilitate detecting the oil mist; [0019] and fig. 1 discloses that the oil mist detection system is composed of particulate detection monitors 24, 26, 28, 20 & 32 (i.e. second detection section) and the data acquisition unit 22; [0020] and fig. 1 disclose that the data acquisition unit/data logger 22 (i.e. concentration processing section) can automatically control pressure valves 33A to set the pressure “to prevent the liquid particles/droplets from condensing out of the gas and onto the conduit, tubing or device(s) in which the gas passes”; [0021] discloses “ The monitor 24 is located immediately downstream of the compressor 2 and is hence referred to as the post compressor monitor. It is coupled to the gas-carrying conduit C2 and to the data acquisition unit 22 via line L1 so that the system 20 can determine the existence and level of any oil particles within the gas in the conduit C2; [0021] also discloses “the data acquisition unit 22, be it a data logger, a computer, a portion of a DCS or some other device, is arranged to receive signals, e.g., multiplexed signals, from the monitors, to analyze those signals and to provide alert and/or control signals as will be described later to enable the gas producing, transport and/or storage system 1 to be maintained in a condition wherein the level of oil or other liquid particle/droplets is below a desired threshold level”; hence, the pressure readings work directly with the particulate detection monitors 24, 26, 28, 20 & 32 to compute the amount of particulate (i.e. oil mist) in the system via the data acquisition unit/data logger 22 (i.e. concentration processing section)).  Schweighardt is silent on a second detection section configured to irradiate a measurement target with detection light to detect an intensity of light scattered by oil mist in the measurement target.
Manabe discloses:  a second detection section configured to irradiate a measurement target with detection light to detect an intensity of light scattered by oil mist in the measurement target ([0004] discloses “This device irradiates basic light to a predetermined detection area, and detects the concentration of oil mist by measuring the intensity of the reflected / scattered light generated when the basic light strikes the oil mist present in the detection area”; [0080] and fig. 6 disclose the device being used in a gas pipe flow system, which can be used as a section of the system, or the second detection section of the system disclosed above in Schweighardt).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Schweighardt  with Manabe.  This would have been obvious because the combination allows for increased accuracy of oil mist detection and measurement.
Regarding Claim 2, Schweighardt and Manabe disclose The oil mist measurement device according to claim 1 as discussed above. Schweighardt and Manabe further discloses: wherein the concentration processing section performs the correction by using a correspondence between a change in the measurement target pressure and a change in an output of the second detection section (Claims 19 & 23 discloses that pressure is monitored and controlled between 2 points (i.e. monitoring the change in pressure) in order to facilitate detecting the oil mist; [0019] and fig. 1 discloses that the oil mist detection system is composed of particulate detection monitors 24, 26, 28, 20 & 32 (i.e. second detection section) and the data acquisition unit 22; [0020] and fig. 1 disclose that the data acquisition unit/data logger 22 (i.e. concentration processing section) can automatically control pressure valves 33A to set the pressure “to prevent the liquid particles/droplets from condensing out of the gas and onto the conduit, tubing or device(s) in which the gas passes”; [0021] discloses “ The monitor 24 is located immediately downstream of the compressor 2 and is hence referred to as the post compressor monitor. It is coupled to the gas-carrying conduit C2 and to the data acquisition unit 22 via line L1 so that the system 20 can determine the existence and level of any oil particles within the gas in the conduit C2; [0021] also discloses “the data acquisition unit 22, be it a data logger, a computer, a portion of a DCS or some other device, is arranged to receive signals, e.g., multiplexed signals, from the monitors, to analyze those signals and to provide alert and/or control signals as will be described later to enable the gas producing, transport and/or storage system 1 to be maintained in a condition wherein the level of oil or other liquid particle/droplets is below a desired threshold level”; hence, the pressure readings work directly with the particulate detection monitors 24, 26, 28, 20 & 32 to compute the amount of particulate (i.e. oil mist) in the system via the data acquisition unit/data logger 22 (i.e. concentration processing section)). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 3, Schweighardt discloses: An oil mist measurement method ([0001]) comprising: a first detection step of detecting a measurement target pressure ([0020] and fig. 1 disclose that the system contains pressure monitors 33A (i.e. first detection section) that can be controlled automatically by data logger 22; [0020] also discloses “it is desirable to set the pressure as low as is consistent with the make-up of the system 1 to prevent the liquid particles/droplets from condensing out of the gas and onto the conduit, tubing or device(s) in which the gas passes”; this setting is the target pressure); and a concentration processing step of correcting the scattered light intensity detected at the second detection step based on the pressure detected at the first detection step to obtain a corrected scattered light intensity, thereby obtaining an oil mist concentration based on the obtained corrected scattered light intensity (Claims 19 & 23 discloses that pressure is monitored and controlled between 2 points in order to facilitate detecting the oil mist; [0019] and fig. 1 discloses that the oil mist detection system is composed of particulate detection monitors 24, 26, 28, 20 & 32 (i.e. second detection section) and the data acquisition unit 22; [0020] and fig. 1 disclose that the data acquisition unit/data logger 22 (i.e. concentration processing section) can automatically control pressure valves 33A to set the pressure “to prevent the liquid particles/droplets from condensing out of the gas and onto the conduit, tubing or device(s) in which the gas passes”; [0021] discloses “ The monitor 24 is located immediately downstream of the compressor 2 and is hence referred to as the post compressor monitor. It is coupled to the gas-carrying conduit C2 and to the data acquisition unit 22 via line L1 so that the system 20 can determine the existence and level of any oil particles within the gas in the conduit C2; [0021] also discloses “the data acquisition unit 22, be it a data logger, a computer, a portion of a DCS or some other device, is arranged to receive signals, e.g., multiplexed signals, from the monitors, to analyze those signals and to provide alert and/or control signals as will be described later to enable the gas producing, transport and/or storage system 1 to be maintained in a condition wherein the level of oil or other liquid particle/droplets is below a desired threshold level”; hence, the pressure readings work directly with the particulate detection monitors 24, 26, 28, 20 & 32 to compute the amount of particulate (i.e. oil mist) in the system via the data acquisition unit/data logger 22 (i.e. concentration processing section)). Schweighardt is silent on a second detection step of irradiating a measurement target with detection light to detect an intensity of light scattered by oil mist in the measurement target.
Manabe discloses: a second detection step of irradiating a measurement target with detection light to detect an intensity of light scattered by oil mist in the measurement target ([0004] discloses “This device irradiates basic light to a predetermined detection area, and detects the concentration of oil mist by measuring the intensity of the reflected / scattered light generated when the basic light strikes the oil mist present in the detection area”; [0080] and fig. 6 disclose the device being used in a gas pipe flow system, which can be used as a section of the system, or the second detection section of the system disclosed above in Schweighardt).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Schweighardt  with Manabe.  This would have been obvious because the combination allows for increased accuracy of oil mist detection and measurement.
Regarding Claim 4, Schweighardt and Manabe disclose the oil mist measurement device according to claim 1 as discussed above. Schweighardt further discloses: A compression system ([0014]-[0016] and fig. 1 disclose a gas compression system). Manabe further discloses: comprising: an oil supply compressor ([0001]-[0002] disclose oil-cooled/oiling type compressor (i.e. an oil supply compressor)), wherein the measurement target is gas compressed in the oil supply compressor ([0003] discloses “the amount of oil mist can be accurately measured, but there is a step of sampling compressed gas and the like”; [0080] and fig. 6 disclose “The oil mist detection devices 1a to 1d are disposed in a pipe serving as a flow path of gas in which the oil mist M is suspended…FIG. 6 is a schematic view showing a first example in which the oil mist detection device 1d is attached to the pipe 100”). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 5, Schweighardt and Manabe disclose The compression system according to claim 4 as discussed above.  Manabe further discloses: further comprising: an abnormality processing section configured to obtain a cumulative oil mist amount accumulated over predetermined time based on the oil mist concentration detected by the oil mist measurement device ([0083] and fig. 5 disclose detection unit 7; [0085] discloses that the oil mist detected by detection unit 7 is an integrated (i.e. cumulative) value of oil mist adhering to the detection surface 30 over time; [0085] and fig. 8 disclose time graphs based on detection unit 7 data; [0089] discloses an equation representing “the rate of change with time of the amount of oil mist M adhering to the detection surface 30”; the equations can be used to obtain a cumulative oil mist over a time a specified time; one of ordinary skill in the art is capable of selecting a predetermined time and/or value as required) , thereby performing predetermined abnormality processing in a case where the obtained cumulative oil mist amount exceeds a predetermined threshold ([0094]-[0095] disclose that “the temporal change rate of the amount of the oil mist M adhering to the detection surface 30 is proportional to the concentration of the oil mist M suspended in the gas G. When the time change rate is large, the concentration of the oil mist M becomes high”; [0097] discloses “the oil adhering to the detection surface 30 at the time of the first timing from the intensity of the scattered light L2 detected by the detection unit 7 at the first timing and the first data shown in FIG. The amount V2 of the mist M is known. Similarly, at the time of the second timing, the amount V1 of the oil mist M adhering to the detection surface 30 is known. Assuming that T is the predetermined period, a time change rate of the amount of the oil mist M adhering to the detection surface 30 can be obtained from the equation (V1−V2) / T. From the time change rate and the second data shown in FIG. 11, the concentration of the oil mist M suspended in the gas G in a predetermined period can be known”; knowledge of the accumulation value is the abnormality processing; one of ordinary skill in the art is capable of selecting a predetermined time and/or value as required). The reasons and motivation for combining are the same as recited in the rejection of claim 4 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                    

/NATALIE HULS/Primary Examiner, Art Unit 2863